                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                          BILLINGS DIVISION

 UNITED STATES OF AMERICA,                   Case No. CR-10-142-BLG-BMM

                Plaintiff,
                                                 ORDER ALLOWING
 vs.                                              DEFENDANT TO
                                                 APPEAR VIA VIDEO
 TYLER JAY SKELTON,
               Defendant.

       Defendant Tyler Jay Skelton, having filed a Motion to Allow Defendant to

appear via video, and good cause appearing therefore;

       Wherefore, IT IS HEREBY ORDERED that Defendant be allowed to appear

via video in Las Vegas, Nevada for his hearing on motion for early termination set

for today, April 24, 2019, at 11:00 a.m.

       DATED this 24th day of April, 2019.
